 
 
V 
108th CONGRESS
2d Session
H. R. 5371 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. Davis of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of David Adekoya. 
 
 
1.Waiver of grounds for removal of, denial of admission to, David Adekoya 
(a)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, David Adekoya may not be removed from the United States, or denied admission to the United States, by reason of any act of his that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(b)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal, or any finding of inadmissibility or deportability, that has been entered against David Adekoya by reason of any act described in subsection (a). 
(c)Establishment of good moral characterNotwithstanding section 101(f) of the Immigration and Nationality Act, any act described in subsection (a) may not be considered in determining whether David Adekoya is, or during any period has been, a person of good moral character for purposes of the Immigration and Nationality Act. 
 
